This opinion is subject to administrative correction before final disposition.




                              Before
               STEPHENS, BONNER, and DEERWESTER
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Alexander J. ORTEZ
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202000208

                           Decided: 29 April 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Andrea C. Goode

 Sentence adjudged 12 May 2020 by a special court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 6 months, and a bad-conduct discharge.

                            For Appellant:
                Captain Kimberly D. Hinson, JAGC, USNR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Ortez, NMCCA No. 202000208
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2